EXHIBIT EXECUTION COPY STOCK PURCHASE AGREEMENT dated as of July 30, 2010 by and among PACKETVIDEO CORPORATION, NEXTWAVE WIRELESS INC., NEXTWAVE BROADBAND INC. and NTT DOCOMO, INC. Page 1. AGREEMENT TO PURCHASE AND SELL SHARES 2 (a) Purchase and Sale of the Purchased Shares 2 (b) Use of Proceeds 2 2. CLOSING CONDITIONS 2 (a) Conditions to Obligations of the Purchaser at Closing 2 (b) Conditions to Obligations of Seller at Closing 4 3. CLOSING 5 4. REPRESENTATIONS, WARRANTIES AND CERTAIN AGREEMENTS OF PARENT, SELLER AND THE COMPANY 5 (a) Organization, Good Standing and Qualification 6 (b) Capitalization 6 (c) Authority; Noncontravention 7 (d) Valid Issuance of Purchased Shares 8 (e) Consents 8 (f) Financial Statements Accounts Receivable Undisclosed Liabilities 9 (g) Brokers and Other Advisors 10 (h) Absence of Certain Changes or Events 10 (i) Legal Proceedings 11 (j) Compliance with Laws, Permits 11 (k) Compliance with Securities Laws 12 (l) No Integrated Offering 12 (m) Subsidiaries 12 (n) Corporate Records 13 (o) Taxes 13 (p) Property and Assets 14 (q) Intellectual Property 15 (r) Insurance 16 (s) Material Contracts and Obligations 16 (t) Employee Benefits 17 (u) Labor 18 (v) Related-Party Transactions 18 i TABLE OF CONTENTS (continued) Page (w) Environmental, Health and Safety Matters 19 (x) Customers 19 (y) SEC Filings 20 (z) Solvency 20 (aa) Fairness Opinion 20 (bb) Disclosure 20 5. REPRESENTATIONS, WARRANTIES AND CERTAIN AGREEMENTS OF THE PURCHASER 20 (a) Organization, Good Standing and Qualification 21 (b) Authority 21 (c) No Conflicts 21 (d) Purchase for Own Account 21 (e) Investment Experience 21 (f) Status of the Purchaser 22 (g) Reliance Upon the Purchaser’s Representations 22 (h) Receipt of Information 22 (i) Restricted Securities 22 (j) Legends 23 6. PRE-CLOSING COVENANTS 23 (a) Conduct of Business Prior to the Closing 23 (b) Access to Information 24 (c) Notice of Certain Events 24 (d) Governmental Approvals and Consents 25 (e) Approval of Parent’s Stockholders 26 (f) Settlement of Working Capital 27 (g) Communication with Employees 27 7. CERTAIN POST-CLOSING COVENANTS 27 (a) Certain Tax Matters 27 (b) Non-competition; Non-solicitation 28 (c) Confidentiality 30 ii TABLE OF CONTENTS (continued) Page (d) Company Information and Parent and Seller Information 30 (e) Proposed Management and Employee Retention Plan 31 8. INDEMNIFICATION 31 (a) Survival of Representations and Warranties 31 (b) Indemnification Provisions for the Purchaser’s Benefit 31 (c) Indemnification Provisions for Parent and Seller’s Benefit 32 (d) Exclusive Remedy 32 9. TERMINATION 32 (a) Termination 32 (b) Effect of Termination 33 (c) Payment of Expenses 34 10. DEFINED TERMS 34 11. MISCELLANEOUS 41 (a) Successors and Assigns 41 (b) Governing Law; Jurisdiction; Waiver of Jury Trial 41 (c) Specific Enforcement 42 (d) Expenses 42 (e) Counterparts 42 (f) Headings 42 (g) Notices 42 (h) Amendments 43 (i) Reporting and Publicity 44 (j) Waivers 44 (k) Replacement of Shares 44 (l) Severability 44 (m) Entire Agreement 44 (n) Further Assurances 44 (o) Meaning of “Include” and “Including” 45 (p) No Presumption Against Drafting Party 45 (q) No Third-Party Beneficiaries 45 iii TABLE OF CONTENTS (continued) Page (r) Facsimile and E-mail Signatures 45 (s) Corporate Securities Law 45 Annex A - Resigning Directors and Officers of the Company Exhibit A - Officer’s Certificate Exhibit B - Wire Transfer Instructions Exhibit C - Certain Employees of the Purchaser iv STOCK PURCHASE AGREEMENT This
